 



EXHIBIT 10.28
SUMMARY OF AIRNET SYSTEMS, INC. 2007 INCENTIVE COMPENSATION PLAN
On March 28, 2007, the Board of Directors of AirNet, upon the recommendation of
the Compensation Committee, adopted the 2007 Incentive Compensation Plan (the
“2007 Incentive Plan”). The purpose of the 2007 Incentive Plan was to promote
the following goals of AirNet for the fiscal year ending December 31, 2007 (the
“2007 fiscal year”) by providing incentive compensation to certain employees of
AirNet:

  •   attaining designated levels of pre-tax income;     •   achieving
designated levels of Express Services revenues and contribution margin;     •  
reducing AirNet’s operating costs;     •   establishing AirNet as the express
air carrier of choice for highly controlled and time sensitive shipments;     •
  leveraging AirNet’s aviation infrastructure to improve contribution margin;  
  •   operating in all areas of AirNet’s business in an absolutely safe, highly
professional, dependable, efficient and customer focused manner; and     •  
developing AirNet’s leadership team.

Participants in the 2007 Incentive Plan included AirNet’s executive officers –
Bruce D. Parker (Chairman of the Board, Chief Executive Officer and President),
Larry M. Glasscock, Jr. (Senior Vice President, Express Services), Jeffery B.
Harris (Senior Vice President, Bank Services), Ray L. Druseikis (Vice President
of Finance and Controller and Interim Chief Financial Officer, Treasurer and
Secretary) and Craig A. Leach (Vice President, Information Systems) — and
certain department managers and department directors. There were 37 participants
in the 2007 Incentive Plan who received payments under its terms.
The targeted incentive compensation payment a participant could have earned
under the 2007 Incentive Plan ranged from 20% to 100% of the participant’s base
salary, depending upon such participant’s level of responsibility for achieving
AirNet’s goals for the 2007 fiscal year. The targeted percentage of annual base
salary that each of AirNet’s executive officers could have earned as incentive
compensation under the 2007 Incentive Plan was as follows: Bruce D. Parker,
100%; Larry M. Glasscock, Jr. and Jeffery B. Harris, 75%; and Ray L. Druseikis
and Craig A. Leach, 50%.
Payments under the 2007 Incentive Plan were based on a combination of AirNet’s
(i) pre-tax income for the 2007 fiscal year, (ii) Express Services revenues and
contribution margins for the 2007 fiscal year, and (iii) the achievement of
personal goals assigned to each participant. The Compensation Committee
determined the personal goals of the Chief Executive Officer. The Chief
Executive Officer determines the personal goals for the other executive
officers, which were reviewed and approved by the Compensation Committee. The
personal goals of other participants were approved by the Chief Executive
Officer and reviewed by the Compensation Committee. The personal goals approved
by the Compensation Committee for each of the executive officers related to
specific business objectives with respect to general business operations (e.g.,
regulatory compliance, expense reductions, etc.) and each business segment
(e.g., execution of specific contracts with customers and vendors, cost
reductions, service improvements, etc.).
With the exception of Bruce D. Parker, no incentive compensation was to be paid
under the 2007 Incentive Plan unless AirNet achieved at least 80% of its
targeted pre-tax income for the 2007 fiscal year. Mr. Parker was eligible to
receive the portion of his incentive compensation potential allocated to his
personal goals without regard to AirNet’s attainment of its financial
objectives. Once the designated threshold level of pre-tax income was achieved,
potential incentive compensation payouts were to increase at predetermined
levels until the maximum incentive compensation payout of approximately
$1.7 million was reached at approximately 140% of AirNet’s targeted pre-tax
income for the 2007 fiscal year.
Once the aggregate potential incentive compensation payout is determined based
upon the level of pre-tax income achieved by AirNet during the 2007 fiscal year,
each participant’s incentive compensation payment was to be determined based
upon the following three components of the 2007 Incentive Compensation Plan
(i) pre-tax income for the 2007 fiscal year; (ii) Express Services revenues and
contribution margins for the 2007 fiscal year, and (iii) the achievement of
personal goals. With the exception of Mr. Parker, 20% of each participant’s
incentive compensation payout was allocated to the attainment of personal goals.
Forty percent of Mr. Parker’s incentive compensation payment was allocated to
the attainment of personal goals. The portion of each participant’s incentive
compensation potential that was not allocated to the attainment of personal
goals was to be allocated to the attainment of predetermined levels of pre-tax
income and Express Services revenues and contribution margin based upon such
participant’s responsibility for achieving such goals.

 



--------------------------------------------------------------------------------



 



No incentive compensation was to be earned with respect to the Express Services
component of the 2007 Incentive Plan unless AirNet achieved at least 100% of its
targeted Express Services revenues and contribution margin. Once the designated
threshold levels of Express Services revenues and contribution margin were
achieved, potential incentive compensation payouts under the Express Services
component of the 2007 Incentive Plan were to increase at predetermined levels
until the maximum Express Services compensation payout level was achieved.
Mr. Parker’s incentive compensation payments under the 2007 Incentive Plan was
based upon the achievement of certain pre-determined financial objectives and
personal goals for the first six months of the 2007 fiscal year and the last six
months of the 2007 fiscal year. Mr. Parker was eligible to receive up to 50% of
his annual base salary in each six-month period, subject to the attainment of
Mr. Parker’s predetermined financial objectives and personal goals. In each
six-month incentive compensation period, Mr. Parker’s incentive compensation
potential was allocated among Mr. Parker’s financial objectives and personal
goals as follows:

  •   30% of Mr. Parker’s incentive compensation potential was based upon
attaining at least 100% of the targeted pre-tax income for the applicable
six-month period;     •   30% of Mr. Parker’s incentive compensation potential
was based upon attaining at least 100% of the targeted Express Services revenues
and contribution margin for the applicable six-month period; and     •   40% of
Mr. Parker’s incentive compensation potential was based upon the attainment of
the personal goals established for Mr. Parker by the Board of Directors.

The Board of Directors established the following personal goals for Mr. Parker
for the 2007 fiscal year:

  •   development of an AirNet operating vision, including specific objectives
and strategy;     •   development of a chief executive officer succession plan;
and     •   developing AirNet’s management into an integrated team working to
achieve specific objectives.

The Board of Directors evaluated Mr. Parker’s performance at the end of each six
month incentive compensation period and determined his incentive compensation
payment based upon AirNet’s financial performance and achievement of
Mr. Parker’s personal goals during such period. In the event the Board of
Directors approved a strategic alternative that was completed based upon
Mr. Parker’s efforts, Mr. Parker would have been be deemed to have met all his
financial objectives and personal goals for the six month incentive compensation
period in which the strategic alternative was completed. In such event,
Mr. Parker would have been entitled to receive his maximum incentive
compensation for such six month period, prorated from the first day of such six
month period to the date the strategic alternative is completed.
Except for payments to Mr. Parker and AirNet’s other executive officers,
payments under the 2007 Incentive Plan were paid in quarterly payments
commencing with the first quarter of the 2007 fiscal year based upon AirNet’s
year to date financial performance. With the exception of Mr. Parker, payments
of incentive compensation to AirNet’s executive officers were made in the first
quarter of the fiscal year ending December 31, 2008 based upon AirNet’s
performance and each executive officer’s performance for the 2007 fiscal year.
Mr. Parker’s incentive compensation payments were made in two installments on
September 14, 2007 and March 13, 2008. In order to receive a payment, a
participant must have been actively employed by AirNet at the time the payment
was made. New employees who qualified for the 2007 Incentive Compensation Plan
were eligible to participate on the first day of the calendar quarter following
their date of hire.
In the event the incentive compensation payments otherwise available for payment
under the 2007 Incentive Plan based upon AirNet’s level of pre-tax income were
not to be paid to certain participants as a result of such participants’ failure
to attain their personal goals or AirNet’s failure to attain the predetermined
levels of Express Services revenues or contribution margin, such unpaid amounts
could have been awarded at the discretion of the Compensation Committee to
participants in the 2007 Incentive Plan or to other employees of AirNet not
participating in the 2007 Incentive Plan. In the event such discretionary awards
were made to any participant, including AirNet’s executive officers, the total
incentive compensation payment to any such participant could have exceeded the
targeted incentive compensation payment to such participant as described above.
On November 6, 2007, the Board of Directors of AirNet, upon the recommendation
of the Compensation Committee, amended the 2007 Incentive Plan so that for
purposes of computing the pre-tax income of AirNet for the 2007 fiscal year, the
$2.2 million non-cash impairment charge recorded by AirNet in the third quarter
of the 2007 fiscal year would be disregarded and AirNet’s pre-tax income for the
2007 fiscal year would be computed as if no impairment charge had been incurred.
During the 2007 fiscal year and the fiscal quarter ending March 31, 2008, AirNet
made payments under the terms of the 2007 Incentive Plan in the aggregate amount
of approximately $1.0 million, which included $71,500 paid to Mr. Parker in 2007
as described above. In March of 2008, the following executive officers of AirNet
were paid the following amounts under the 2007 Incentive Plan: Bruce D. Parker —
$133,200; Jeffery B. Harris — $125,600; Larry M. Glasscock, Jr. — $94,200; Craig
A. Leach — $58,100; and Ray L. Druseikis — $55,000.

 